MEMORANDUM *
Temim appeals a Board of Immigration Appeals (BIA) decision summarily affirm*277ing an immigration judge’s (IJ) denial of his claims for asylum, withholding of removal, and relief under the Convention Against Torture (CAT). Although we sympathize with Temim, under the relevant statutes, precedent, and standard of review, his petition must be denied.
Substantial evidence supports the denial of: (1) eligibility for asylum and withholding of removal; and (2) relief under CAT. Njuguna v. Ashcroft, 374 F.3d 765, 769 (9th Cir.2004); Bellout v. Ashcroft, 363 F.3d 975, 979 (9th Cir.2004). First, the IJ properly determined that Temim failed to establish a well-founded fear, 8 U.S.C. § 1101(a)(42)(A), or a clear probability, Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir.2001), of persecution on account of race, religion, nationality, political opinion, or membership in a particular social group. Second, the IJ properly determined that Temim failed to establish that it is “more likely than not” that he will be tortured if returned to Algeria. Kamalthas, 251 F.3d at 1282.
The petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts *277of this circuit except as provided by Ninth Circuit Rule 36-3.